Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Application
1.	This application was filed on 10/19/2021.
	Claims 1-20 were originally presented in this application for examination.
	Claims 1-20 are currently pending in this application and under consideration.

Specification
2.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Objections
3.	Claims 2, 6, 12, & 15 are objected to because of the following informalities: 
A.	In claim 2, line 2, “rare earth” should be changed to --rare-earth--.
B.	In claim 6, lines 2-3, “lanthanum, neodymium, praseodymium, yttrium oxides,” should be changed to “lanthana, neodymia, praseodymia, yttria,--.
C.	In claim 12, line 2, “rare earth” should be changed to --rare-earth--.
D.	In claim 15, lines 2-3, “lanthanum, neodymium, praseodymium, yttrium oxides,” should be changed to “lanthana, neodymia, praseodymia, yttria,--.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 9,833,771 B2).
	Goto et al. ‘771 discloses an exhaust gas purifying catalyst, comprising: a substrate; and a catalyst coat layer formed on the surface of the substrate, wherein the catalyst coat layer consists of a first layer formed on the surface of the substrate and a second layer formed on the surface of the first layer, the second layer includes a carrier and a noble metal supported on the carrier, and the first layer is a noble metal-free layer that does not contain a noble metal but does contain an OSC material having oxygen storage capacity, wherein the second layer comprises Rh and Pt, and the mass ratio of Rh and Pt (Rh/Pt)contained in the second layer is between 1/1 and 4/1 (See col. 14, claim 1).  The noble metal-free layer includes a ceria-zirconia complex oxide as the OSC material (See col. 14, claim 2).  The layer containing the noble metal includes alumina as the carrier (See col. 14, claim 4).  The layer containing the noble metal includes an OSC material having oxygen storage capacity as the carrier (See col. 14, claim 5).  The upper layer may contain other noble metal catalyst as long as the performance of the Rh and Pt is not impaired.  Examples of the noble metal catalyst other than Rh and Pt include palladium (Pd), ruthenium (Ru), iridium (Ir) and osmium (Os).  See col. 7, lines 60-65.  See also entire reference for further details.
	The reference appears to teach the same catalyst as claimed, except for” the Pt:Rh weight ratio of being at least 1:10” (as recited in the instant claim 1).
	The reference teaches that the disclosed catalyst contains a mass ratio of Rh and Pt of 1:1 to 4:1 in the second layer so the Pt:Rh mass ratio is 1:1 to 1:4, which is lower than the claimed weight ratio.
Examiner considers finding of an optimum amount of the metal content or weigh ratio for the Pt:Rh in order to achieve an effective catalyst material is prima facie obvious to a person having the ordinary skill in the art at the time the invention was made, in view of In re Boesch.

Citations
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
7.	Claims 1-20 are pending.  Claims 1-20 are rejected.  No claims are allowed.

Contacts
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:30 am – 5:00 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
September 25, 2022